Norcross, C. J.,
concurring:
I concur in the judgment and in the opinion in so far as it holds that the provisions of Rev. Laws, 978, are inapplicable as a means of providing for the payment of the cost of an improvement of the character described in the resolution adopted by the city trustees and approved by the state board of revenue, where, as in this case, the city charter prescribes an adequate method of accomplishing the same purpose. However advisable it may be to accomplish an improvement of the character in question, and however commendable may be the purpose of the city authorities in endeavoring to bring about such improvement, it is, nevertheless, one for which the charter of the city makes provisions. Section 978, Rev. Laws, which relates to the government of towns and cities, corresponds to Rev. Laws, 3831, which relates to the government of counties. The two acts were adopted at the same session of the legislature, have the same purpose, and are, in fact, companion statutes. Relative to the purpose of section 3831, which is the same as section 978, in the recent case of Bank v. Nye County, 38 Nev. 123, 134, 145 Pac. 932, we said:
“The act provides for a gradual reduction of the tax rate in the several counties of the state until a certain prescribed rate is reached, which should thereafter *298be the maximum rate. Boards of commissioners are required annually, prior to the first Monday in March, to make a budget of the amount estimated to be required to meet the expenses of conducting the public business of the county for the next ensuing year. Such boards are prohibited from allowing or contracting for any expenditure, unless the money for the payment thereof is in the treasury and especially set aside for such payment. * * Recognizing that unforeseen necessities or emergencies might arise requiring the expenditure of additional money not provided for in the general tax levy, sections 6 and 7 were inserted in the act to make provision for meeting such necessities or emergencies. These provisions are therefore in harmony with the general purposes of the act.”